t c memo united_states tax_court tommy w and pamela l busbee petitioners v commissioner of internal revenue respondent docket no filed date william r cousins iii for petitioners alvin a ohm for respondent memorandum opinion goldberg special_trial_judge respondent determined deficiencies in petitioners' and federal income taxes of dollar_figure dollar_figure and dollar_figure respectively unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are - - incorporated herein by this reference at the time that the petition was filed petitioners resided in midland texas petitioners are husband and wife references to petitioner are to tommy w busbee the issue to be decided is whether petitioners’ fishing activity constituted an activity engaged in for profit pursuant to sec_183 for the taxable years in issue during the years in issue petitioner was employed full time as a safety representative for parker and parsley petitioner wife was also employed full time and worked as a receiving and shipping clerk for sam’s club in the late 1980's petitioners began investigating several bass fishing tournament organizations in order to see whether hosting bass fishing tournaments was an activity in which they could earn income for their eventual retirement in the course of their inquiry petitioners spoke with tommy taylor mr taylor the president of the couples association of sport tournaments cast cast a sole_proprietorship operated by mr taylor organized and hosted bass fishing tournaments petitioners first began bass fishing around and petitioner has been a member of several recreational bass fishing organizations over the past several years he has also served as the vice president of the high sky bass club and as a board member of the permian basin black bass invitational and of texas black bass unlimited since and is the oldest and largest couples bass fishing circuit in texas cast is organized into several regions each with a regional director each cast region hosts its own bass fishing tournaments during the summer the cast tournament season culminates in the classic tournament in which certain members of the various cast regions compete against each other ’ petitioners decided to become involved with cast in because it was an established bass fishing tournament organization with a good reputation further petitioners believed that cast’s reputation would more easily attract members and therefore generate more income than other tournament organizations shortly after joining cast petitioner was made the director of the newly created western region which included midland texas as a director petitioner is responsible for organizing and hosting regional fishing tournaments and his responsibilities include securing local permits contacting local chambers_of_commerce and arranging for local tournament lodging petitioner’s duties as a director also include recruiting local cast members the classic is the final tournament of the year and is open to cast members from all regions who have earned a minimum number of points - - cast directors do not have a contractual agreement with mr taylor but they are permitted to use the cast name in operating their respective regions directors generate income by collecting membership fees and by hosting regional tournaments and are responsible for all expenses_incurred in their activities since the western region was new and did not have any members petitioners recruited new members in their spare time petitioners printed up fliers and business cards and distributed them on weekends and evenings during fishing-related events petitioners also recruited new cast members by renting booths at local boat shows posting cast fliers at marinas and speaking to bass fishing clubs cast also helped directors with regional recruitment by advertising in and contributing articles to texas bass fishing magazines such as honey hole and our inland fisheries the advertisements and articles promoted upcoming cast tournaments and publicized the names of companies sponsoring the tournaments in addition cast created and maintained its own website as a way of advertising both its tournaments and corporate sponsors on the internet petitioners distributed about to business cards annually the business cards also listed the dates and places of cast tournaments on the back - - over time petitioners successfully recruited new members for the western region and began to organize and host several regional tournaments during the taxable years in issue petitioners hosted six annual tournaments with about to couples participating in each tournament petitioner wife also contributed to the fishing activity by helping her husband recruit members and promote and organize tournaments and by maintaining monthly financial and membership records petitioners’ fishing activity financial records included detailed information on monthly activity expenses including lodging and meal expenses petitioner wife also maintained a separate checking account for the fishing activity kept lists of western regional membership and sent out a tournament newsletter to members and sponsors in an effort to retain participating members petitioners’ efforts to retain and recruit members are very important to the conduct of the fishing activity because of the fee structure of cast petitioners charge an annual couple membership fee in the amount of dollar_figure of which they keep dollar_figure and forward the remaining dollar_figure to mr taylor in addition petitioners also charge a fee in the amount of dollar_figure per tournament to member couples who fish in regional tournaments petitioners keep dollar_figure of the tournament fee and forward dollar_figure to mr taylor dollar_figure as a cast fee and dollar_figure to be tournament fees were later raised to dollar_figure per couple -- - added to the prize for the annual classic tournament petitioners award the remaining dollar_figure as tournament prizes in the regional tournament in which it is collected dollar_figure of that amount is awarded to the couple catching the largest bass and dollar_figure is allocated to a fund for general tournament prizes petitioner wife prepares an expense report for mr taylor at the end of each tournament during the years in issue petitioners routinely awarded regional tournament prizes of approximately dollar_figure to dollar_figure cast itself awarded an annual prize of approximately dollar_figure during the yearend classic tournament during the time petitioner has worked as western region director cast has grown from three to eight regions with more than member couples of whom couples are members of petitioner’s western region in addition cast tournaments have also begun to attract several nationally recognized corporate sponsors including ranger boats mercury marine continental batteries santone lure company and terminator lures in ranger boats one of cast’s corporate sponsors began providing cast with fishing member couples also pay dollar_figure to compete in the annual classic tournament the top prize is usually based on a percentage of all tournament fees collected by cast in however the top prize was a ranger fishing boat and trailer provided by ranger boats and valued at approximately dollar_figure - j- boats and trailers ’ pursuant to the agreement cast uses a specified number of new ranger boats for year and then trades the boats for newer models various local businesses near tournament sites are also beginning to sponsor cast tournaments by providing free services for directors such as meals_and_lodging as a way of attracting future business from cast various municipalities have also paid subsidies to cast in order to attract the annual classic tournament to their community cast has also expanded its activities beyond merely holding regional tournaments and was scheduled to participate as one of the qualifying circuits’ for the millennium invitational tournament millennium tournament in date the top prize in the millennium tournament sponsored by ranger boats is valued at dollar_figure million in mr taylor made petitioner a supervising director of cast as cast’s only supervising director petitioner is entitled to receive part of the fees collected by the regional by ranger boats provided cast with five boats and trailers the boats are valued between dollar_figure and dollar_figure each cast agreed to pay freight costs and keep the boats individually insured cast negotiated reduced insurance rates on the boats as part of a sponsorship agreement with bait insurance cast is one of only two qualifying circuits for the millennium tournament in texas --- - directors he supervises in the amount of dollar_figure per member couple per event petitioners have also expanded the income potential of their fishing activity by constructing a weigh station at lake o h ivie petitioners use the weigh station a stage constructed on a flatbed trailer as a place for tournament participants to display fish receive fishing awards and have their pictures taken petitioners earn income from the weigh station by selling advertising space to local businesses and by using the weigh station to recruit additional cast members petitioners reported the following schedule c net losses and profits resulting from their involvement in cast for the taxable years through gross_income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total expenses big_number big_number big_number big_number big_number big_number net_profit_or_loss big_number big_number big_number big_number big_number petitioners also claimed schedule c net_loss deductions for the and taxable years of dollar_figure and dollar_figure respectively in a notice_of_deficiency for the and taxable years respondent determined that petitioners did not engage in their fishing activity with an actual and honest at the time of trial petitioner supervised three newly organized regions of cast while also acting as director of the western region - objective of making a profit and that the expenses_incurred in connection with the fishing activity were therefore deductible only up to the amount of income earned from that activity as a result of respondent’s determination petitioners were allowed the standard_deduction for which was larger than the allowable activity limitation for that year and were allowed deductions of dollar_figure and dollar_figure for the and taxable years respectively sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business no deduction is allowed for family living or personal expenses see sec_262 tf an individual engages in an activity without the objective of making a profit sec_183 generally limits allowable deductions attributable to the activity to the extent of gross_income generated by such activity see sec_183 for a taxpayer to be engaged in a trade_or_business the taxpayer's primary purpose for engaging in the activity must be for income or profit and he must be involved in the activity with continuity and regularity see 480_us_23 whether or not a taxpayer is engaged in the activity for profit depends on all the surrounding facts and circumstances of the case see 72_tc_411 affd without published opinion 647_f2d_170 9th cir greater weight is given to objective facts than to a taxpayer's mere statement of intent see 78_tc_642 affd without opinion 702_f2d_1205 d c cir the regulations provide a list of relevant factors to consider in determining whether an activity is engaged in for profit those factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation see sec_1_183-2 income_tax regs no one factor is conclusive we do not reach a decision by merely counting factors supporting each party's position see 70_tc_715 affd on another issue 615_f2d_578 2d cir respondent does not contest that the claimed deductions were incurred with respect to petitioners' fishing activity but asserts that petitioners did not engage in the fishing activity with an intent to make a profit we disagree petitioners widely advertised their fishing activity and engaged in numerous promotional activities in the expectation of recruiting additional cast members and thereby making a profit petitioners also devoted substantial amounts of time to their fishing activity in spite of their full-time employment elsewhere petitioners’ fishing activity is in effect a noncontractual franchise in which directors are allowed to use the cast name in their respective regions and are able to keep part of the gross_receipts from the activity while accepting responsibility for all of the attendant incurred expenses petitioners kept detailed business records and mailing lists and constantly strove to increase the profitability of their fishing activity if one fishing activity practice increased operating_expenses petitioners sought out ways to change that aspect of the activity in an effort to reduce expenses and make the activity more profitable for example petitioners were able to reduce operating costs by soliciting local sponsors for lodging and meals and by arranging for ranger boats to pay petitioners’ boat show booth fees in exchange for publicity once petitioners decided to conduct this activity to earn income for their retirement they sought out the expertise of mr taylor a person who had organized over fishing tournaments after they joined cast petitioners continued to consult with mr taylor about five times a week petitioners also continued to study and perfect new techniques to improve the quality and profitability of their fishing activity in time petitioners themselves became experts who were relied upon by other cast directors petitioner is now a supervising director with three regions reporting to him and his gross_receipts from the fishing activity will continue to grow as more regions are created though there is no question that petitioners derive pleasure from their fishing activity and petitioners concede that they fish in their own tournaments on occasion petitioners’ passion for fishing does not disqualify them from having a profit objective the process of organizing and hosting a fishing tournament is physically difficult and reguires long hours of work and in this case far outweighs whatever personal pleasure petitioners derive from occasional participation in their own tournaments although petitioners sustained losses during the first years of their fishing activity this alone does not necessarily indicate that the activity was not engaged in for profit see 68_tc_696 in zwicky v commissioner tcmemo_1984_471 the taxpayers operated a charter fishing boat service and sustained losses for the first years they operated the charter service yet we held that the deduction of those losses was not barred by sec_183 because the facts of the case indicated that the taxpayers had an intent to make a profit the facts of this case likewise indicate that petitioners had an intent to make a profit we also note that although petitioners in this case sustained losses in the first years of their operation they reported a gross_profit for the and taxable years at trial respondent argued that petitioners intentionally altered the reporting of their schedule c income and expenses for the and taxable years in order to artificially create the appearance of profit through the exclusion of deductible expenses and the inclusion of unrelated income we do not agree though petitioners’ income has fluctuated due to membership changes and the general fortunes of the bass fishing industry the record establishes that petitioners’ expenses declined in and due to contributions from sponsors a decrease in travel costs and reduced expenses in addition petitioners’ income rose in as a result of petitioner’s promotion to supervising director and from income earned by petitioners from the weigh station at lake o h ivie upon the basis of the record we find that the totality of the facts and circumstances indicates that petitioners' fishing activity was an activity engaged in for profit pursuant to sec_183 therefore petitioners' losses attributable to their fishing activity are not subject_to the limitations of sec_183 to reflect the foregoing decision will be entered for petitioners
